Case 1:20-cv-05728-RBK-KMW Document 10-3 Filed 07/20/20 Page 1 of 4 PageID: 92




 Duane Morris LLP
 A Delaware Limited Liability Partnership
 Patrick J. Kearney, Esquire (#022662003)
 Joseph J. Pangaro, Esquire (#214572016)
 30 South 17th Street
 Philadelphia, PA 19103-4196
 Telephone: (215) 979-1171
 Fax: (215) 689-4907

 Stagnaro, Saba & Patterson Co., LPA
 Jeffrey M. Nye (Pro Hac Vice Application Pending)
 2623 Erie Avenue
 Cincinnati, OH 45207
 jmn@sspfirm.com
 Telephone: (513) 533-6714
 Fax: (513) 533-2999
 Counsel for Reading Rock Northeast LLC

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


 READING ROCK NORTHEAST,
 LLC,                                                  Civil Action No. 1:20-CV-5728

                  Plaintiff,

           v.

 WILLIAM N. RUSSELL III et al.                          CERTIFICATION OF JEFFREY M.
                                                         NYE PURSUANT TO L. CIV. R.
                  Defendants.                             101.1(C) FOR PRO HAC VICE
                                                                  ADMISSION


           I, Jeffrey M. Nye, being of full age, hereby certify as follows:

           1.     I am a partner at the law firm of Stagnaro, Saba & Patterson Co., LPA, in

 Cincinnati, Ohio.




 DM1\11281592.2
Case 1:20-cv-05728-RBK-KMW Document 10-3 Filed 07/20/20 Page 2 of 4 PageID: 93




        2.      I make this Certification pursuant to Local Civil rule 101.1, to be admitted pro

 hac vice with regard to this action.

        3.      I am and have been a member in good standing of the Ohio bar since 2007. My

 Ohio bar number is 0082247.

        4.      I am and have been a member in good standing of the Indiana bar since 2011. My

 Indiana bar number is 29800-15.

        5.      Certificates of good standing from Ohio and Indiana are included with this

 declaration.

        6.      I am also a member of the bars of federal district and bankruptcy courts in Ohio

 and Indiana, and the Sixth Circuit Court of Appeals.

        7.      I am not a member of the bar of the Supreme Court of New Jersey and therefore

 am not eligible for regular admission to the bar of the District of New Jersey.

        8.      No disciplinary proceedings are pending against me in any jurisdiction and no

 discipline has previously been imposed on me in any jurisdiction.

        9.      I will immediately notify the Court of any matter affecting my standing at the bar

 of any other court.

        Pursuant to 28 U.S.C. § 1746, I hereby declare and certify under penalty of perjury that

 the foregoing statements made by me are true and correct.


                                                        /s/ Jeffrey M. Nye_____________
                                                        Jeffrey M. Nye, Esq.
 Executed on July 17, 2020




                                                  2
Case 1:20-cv-05728-RBK-KMW Document 10-3 Filed 07/20/20 Page 3 of 4 PageID: 94




    *0082247*
   Case 1:20-cv-05728-RBK-KMW Document 10-3 Filed 07/20/20 Page 4 of 4 PageID: 95




                              Certification
STATE OF INDIANA, SS:
    I, Gregory R. Pachmayr, Clerk of the Supreme Court
of Indiana, do hereby certify that
                         JEFFREY MICHAEL NYE
is a member of the bar of said Court since admission on
  September 26, 2011           , and is in good standing therein.
    Given under my hand and the seal of said Court at
Indianapolis, Indiana, this 17th day of July, 2020.


                                         GREGORY R. PACHMAYR
                                    CLERK, SUPREME COURT OF INDIANA
